internal_revenue_service number info release date index number date united_states senate washington d c attention dear is concerned about the anticipated i apologize for the delay in responding to your date letter on behalf of your constituent guidance referred to in notice_2001_14 2001_6_irb_516 published date copy enclosed and is specifically concerned that the service is improperly imposing a tax and subverting the legislative process we are pleased to have the chance to concerns and the allegation in the news respond and believe that clipping referring to the anticipated guidance as a new official position are mistaken instead we believe the positions reflected in notice_2001_14 which anticipates guidance that would apply employment_taxes to statutory_stock_options are grounded in statute further recognizing the concerns reflected in the news clipping we have invited comments before issuing further guidance and have made provision for broad transition relief below i have detailed my responses to concerns statutory_stock_options notice_2001_14 applies only to employee stock_options called statutory_stock_options statutory_stock_options include incentive stock_options isos described in sec_422 of the code and options granted under an employee_stock_purchase_plan described in sec_423 of the code espp options statutory_stock_options are given special income_tax treatment under sec_421 of the code so the employee does not recognize income when he or she exercises an option with other types of employee stock_options an employee generally recognizes income for income_tax purposes when the employee exercises the option one of the requirements to qualify for the special income_tax treatment is that the employee not sell or dispose_of the stock before the later of two years from the date the employer grants the option or one year from the date the employee exercises the option if the required holding periods are met any gain realized by the employee upon the sale or disposition of the stock generally will be treated as capital_gain if the required holding periods are not met however the taxpayer loses the special income_tax treatment under sec_421 of the code this is referred to as a disqualifying_disposition and the employee recognizes as compensation and not capital_gain an amount equal to the spread at exercise the spread at exercise is the difference between the exercise price and the fair_market_value of the stock when the option is exercised special provisions of the code apply to espp options granted with an exercise price less than fair_market_value as of the date the employer grants the option the difference between the exercise price and the fair_market_value is referred to as a discount espp options may be offered at a discount if the exercise price is not less than the lesser_of of the stock’s fair_market_value at the time the option is granted or of the stock’s fair_market_value at the time the option is exercised when an employee receives an espp option granted at a discount exercises the option and disposes of the stock in a manner that meets the holding_period requirements the employee must include as ordinary_income for the year of the sale an amount equal to the lesser_of the excess of the stock’s fair_market_value at disposition over the exercise price or the excess of the stock’s fair_market_value at the time the option is granted over the exercise price application of federal_income_tax withholding to stock_options every employer who pays wages must withhold on such wages for federal_income_tax purposes the legislative_history of the code sections requiring federal_income_tax withholding on an employee’s wages states that the purpose of income_tax_withholding is to enable taxpayers to pay income_tax in the year in which they earn the income an employee does not recognize income when he or she exercises a statutory stock_option and so he or she is not required at that time to include any amounts in income for income_tax purposes therefore federal_income_tax withholding does not apply when an employee exercises a statutory stock_option in contrast employees must generally include amounts in income when they exercise a nonstatutory stock_option so federal_income_tax withholding applies at that time certain circumstances may lead to the realization of ordinary_income when the employee sells or disposes of the stock acquired when he or she exercised the statutory stock_option for example an employee recognizes ordinary_income at the time of a disqualifying_disposition in addition an employee recognizes ordinary_income at the time he or she sells or disposes of stock acquired when he or she exercised an espp option offered at a discount when ordinary_income is realized federal_income_tax withholding applies application of fica tax and futa_tax to statutory_stock_options employment_taxes also include the federal_insurance_contributions_act fica tax and the federal_unemployment_tax_act futa_tax the fica tax and futa_tax are calculated as a percentage of an employee’s wages for fica tax and futa_tax purposes wages are defined generally as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash in contrast to the code provisions governing income_tax the code provisions governing employment_taxes do not contain any special provisions addressing statutory_stock_options no exceptions exist in the relevant provisions defining wages that exclude from wages remuneration paid in the form of stock nor are there any provisions that exclude from wages remuneration received from the exercise of a statutory stock_option because no code provision provides for special treatment of statutory_stock_options for fica tax and futa_tax purposes these taxes apply to statutory_stock_options just as they apply to any other employee stock_options that is fica tax and futa_tax apply at the time of exercise with the wages paid equal to the difference at exercise between the exercise price and the fair_market_value of the stock acquired notice_2001_14 we recently addressed these issues in notice_2001_14 in the context of that notice we recognized that the service’s lack of formal ruling guidance on these issues combined with the earlier guidance on the precursor to sec_422 of the code had created confusion specifically revrul_71_52 c b and notice_87_49 c b discussed in the attached notice led many employers and their advisors to conclude that employment_taxes were not applicable to statutory_stock_options in light of the confusion we issued notice_2001_14 which lays out the statutory scheme applicable to statutory_stock_options notice_2001_14 states explicitly that revrul_71_52 is obsolete and does not apply to isos or espp options and that notice_87_49 is modified to the extent inconsistent with notice_2001_14 the notice also provides generous transition relief and invites comments both on the analysis and on the transition to allow time for the comment period and full consideration of those comments in developing any further guidance and to give employers time to make any payroll or other recordkeeping adjustments to comply with the guidance we provide explicitly in notice_2001_14 that we will not enforce the application of fica tax and futa_tax upon the exercise of a statutory stock_option that occurs before date also we will not enforce the application of federal_income_tax withholding upon the sale or disposition of stock acquired pursuant to those exercises in order not to disadvantage employers who applied employment_taxes to statutory_stock_options employers may apply the notice retroactively and submit any otherwise allowable claim for fica tax and futa_tax adjustments or refunds based on the notice the anticipated guidance notice_2001_14 briefly refers to anticipated guidance that would clarify the application of employment_taxes to statutory_stock_options based on the governing statutory provisions we indicated that we anticipate that the guidance will reflect the broad definition of wages and the lack of an exception from the definition of wages for remuneration received in the form of stock including stock received when an employee exercises a statutory stock_option however treasury and the irs believe there may be authority for future administrative guidance to treat as not being subject_to federal_income_tax withholding amounts realized when an individual sells or disposes of stock acquired pursuant to the exercise of a statutory stock_option as indicated above the notice request comments on this analysis the comment period closes on date consideration of any comments received will be an important aspect of developing any further guidance encloses will be included among these comments as we go forward comments as well as the article he i hope this letter is helpful if you have further questions or would like any additional information please contact me at or stephen tackney id at sincerely sarah hall ingram division counsel associate chief_counsel tax exempt and government entities enclosure
